Title: Notes on Debates, 27 February 1783
From: Madison, James
To: 


Thursday Feby. 27.
On the report of the Come. on Mr. Morris’s letter the injunction of secresy was taken off without dissent or observation.
The attention of Congress was recalled to the subject of half pay by Messrs. Dyer & Wolcot, in order to introduce a reconsideration of the mode of referring it separately to the States to provide for their own lines.
Mr. Mercer favored the reconsideration, representing the commutation proposed, as tending in common with the funding of other debts, to establish & perpetuate a monied interest in the U. S.[,] that this monied interest would gain the ascendance of the landed interest, would resort to places of luxury & splendor, and by their example & influence, become dangerous to our republican constitutions. He said however that the variances of opinion & indecision of Congress were alarming & required that something should be done; that it wd be better to newmodel the Confederation, or attempt any thing rather than do nothing.
Mr. Madison reminded Congs. that the commutation proposed was introduced as a compromise with those to whom the idea of pensions was obnoxious & observed that those whose scruples had been relieved by it had rendered it no less obnoxious than pensions by stigmatizing it with the name of a perpetuity. He said the public situation was truly deplorable. If the payment of the capital of the public debts was suggested, it was said & truly said to be impossible; if funding them & paying the interest was proposed, it was exclaimed agst. as establishing a dangerous monied interest, as corrupting the public manners, as administering poison to our republican constitutions. He said he wished the revenue to be established to be such as would extinguish the capital as well as pay the interest within the shortest possible period; and was as much opposed to perpetuating the public burdens as any one. But that the discharge of them in some form or other was essential, and that the consequences predicted therefrom could not be more heterogeneous to our republican character & constitutions, than a violation of the maxims of good faith and common honesty. It was agreed that the report for commuting ½ pay, should lie on the table till tomorrow, in order to give an opportunity to the Delegates of Connecticut to make any proposition relative thereto which they should judge proper.
The report of the Comme. consisting of Mr. Ghorum Mr. Hamilton Mr. Madison Mr. Rutlidge & Mr. Fitzimmons was taken up. It proposed that in addition to the impost of 5 PerCt. ad valorem, the States be requested to enable Congs. to collect a duty of ⅛ of a dollar perbushel on salt imported, of 6/90 per Gallon on all wines do. and of 3/90 per Gallon on all rum & brandy do.
On the first article it was observed on the part of the East: States, that this would press peculiarly hard on them on acct. of the salt consumed in the fisheries, and that it would besides be injurious to the national interest by adding to the cost of fish, and a draw back was suggested.
On the other side it was observed that the warmer climate & more dispersed settlements of the Southern States, required a greater consumption of salt for their provisions, that salt might & would be conveyed to the fisheries without previous importation, that the effect of the duty was too inconsiderable to be felt in the cost of fish & that as the rum used in the N. E. States being in a great degree manufactured at home, they would have a greater advantage in this respect, than the other States could have in the article of Salt, that a drawback could not be executed in our complicated governmt. with ease or certainty
Mr. Mercer on this occasion declared that altho’ he thought those who opposed a general revenue right in their principles, yet as they appeared to have formed no plan adequate to the public exigences, and he was convinced of the necessity of doing something, he should depart from his first resolutions and strike in with those who were pursuing the plan of a general revenue.
Mr. Holten said that he had come lately into Congress with a predetermination against any measures for discharging the public engagements other than those pointed out in the confederation, & that he had hitherto acted accordingly. But that he saw now so clearly the necessity of making provision for that object, and the inadequacy of the confederation thereto, that he should concur in recommending to the States a plan of a general revenue.
A question being proposed on the duty on salt there were 9 ays. N. H. alone being no. R. I. not prest.
It was urged by some that the duty on wine should be augmented, but it appeared on discussion & some calculations, that the temptation to smuggling wd. be rendered too strong & the revenue be thereby diminished. Mr. Bland proposed that instead of a duty on the gallon an advalorem duty should be laid on wine, and this idea after some loose discussions, was agreed to; few of the members interesting themselves therein, and some of them havg. previously retired from Congress.
